                                                                           FILED
                                                                            MAY 30 2019
                   IN THE UNITED STATES DISTRICT COURT
                                                                            Clerk, u.s Courts
                       FOR THE DISTRICT OF MONTANA                          District Of Montana
                                                                             Missoula Division
                            MISSOULA DIVISION



  RACHELE. WEBSTER, a married
  woman,                                             CV 17- 116-M-DLC

                           Plaintiff,
  vs.                                                 ORDER

  PSYCHIATRIC MEDICAL CARE,
  LLC, doing business as SENIOR LIFE
  SOLUTIONS, a Tennessee limited
  liability company,

                         Defendant.


        Before the Court is Plaintiff Rachel E. Webster's Motion for Sanctions.

(Doc. 37.) A hearing was held on the motion on April 26, 2019.         The Court now

grants the motion in substantial part, but it denies the form of relief requested.

Webster is entitled to: (1) an adverse inference instruction; (2) the opportunity to

conduct additional discovery; and (3) her costs and fees associated with bringing

the motion and with correcting the prejudice she has suffered.

                                      BACKGROUND

        Webster initiated suit in this matter on August 28, 2017, alleging that she

was unlawfully terminated from her employment with Defendant Psychiatric


                                          -1-
Medical Care, LLC ("PMC").        On January 3, 2019, the Court granted Webster's

motion to file an amended complaint adding Defendant Cabinet Peaks Medical

Center ("Cabinet Peaks"), a medical facility located in Libby, Montana, which

contracted with PMC to provide services at Cabinet Peaks.         Trial is set for

October 15, 2019.

       Webster's claims arise from the termination of her employment with PMC.

Webster began working for PMC as a Program Therapist on June 5, 2017, with an

annual salary of $65,000.    (Doc. 13 at 2.)   Along with two other new hires,

Webster traveled to Missouri for training the following week.        (Id.)   On June 21,

2017, PMC terminated Webster's employment.          (Id. at 3.)

       Webster suffers from multiple sclerosis and trigeminal neuralgia, and she

alleges that her firing was related to her disability, in violation of the Americans

with Disabilities Act ("ADA").     (See Doc. 40.)   PMC theorizes that Webster was

terminated due to performance issues.     However, key evidence-Webster's

personnel file, including her training evaluation- was destroyed within days of

Webster's termination.     Further, PMC did not timely inform Webster of the

destruction of the file.

       Webster requests sanctions because PMC:

   (!)destroyed Webster's training records;

   (2)withheld an email referencing the destruction of the records until the day
                                       -2-
        before discovery closed;

    ())withheld the templates used to assess Webster's performance in training

       until after the close of discovery;

    (4)failed to produce other documents regarding Webster's performance,

       "including an email that disproves one of PMC's claimed reasons for

       terminating Ms. Webster";

    (5)failed to disclose witnesses known to PMC to have discoverable

       information; and

    (6) failed to produce a copy of its insurance policy for ten months and failed,

       until the hearing on this matter, 1 to produce an unredacted copy including

       the relevant policy limits.

(Doc. 38 at 7.)

                                     LEGAL STANDARD


       "There are two sources of authority under which a district court can sanction

a party who has despoiled evidence: the inherent power of federal courts to levy

sanctions in response to abusive litigation practices, and the availability of

sanctions under Rule 37 against a party who 'fails to obey an order to provide or


1
 At the hearing, counsel for PMC stated it would correct its error in failing to produce an
unredacted copy of the policy. (The copy that the Court has seen is 100% redacted, such that no
words are readable. (Doc. 38-7 at 8- 25.)) The Court asswnes that PMC has followed through
on its counsel' s representation.
                                             -3-
permit discovery."'    Leon v. IDX Sys. Corp., 464 F.3d 951,958 (9th Cir. 2006)

(quotingFjelstadv. Am. Honda Motor, Co., 762 F.2d 1334, 1339 (9th Cir. 1985)).

Regardless of the source of authority relied upon, the district court has broad

discretion to fashion appropriate sanctions.    Id.

       Whether the court's authority derives from Rule 37 or from its inherent

authority, the court should consider five factors "[b]efore imposing the harsh

sanction of dismissal":

   (1 )the public's interest in expeditious resolution oflitigation;

   (2)the court's need to manage its dockets;

   (3)the risk of prejudice to the party seeking sanctions;

   (4)the public policy favoring disposition of cases on their merits; and

   (5)the availability of less drastic sanctions.

Anheuser-Busch, Inc. v. Nat. Beverage Distribs., 69 F.3d 337,348 (9th Cir. 1995)

(quoting Henry v. Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir. 1993)).

Additionally, "[a] finding of 'willfulness, fault, or bad faith' is required for

dismissal to be proper."   Leon, 464 F.3d at 958 (quoting Anheuser-Busch, 69 F.3d

at 348).

                                       ANALYSIS

      Webster's claims may be divided between two legal categories.          First, she

alleges spoliation, which is sanctionable under the Court's inherent authority. See
                                          -4-
Leon, 464 F.3d at 958 & n.4.      Second, she contends that PMC failed to timely

produce-or, in some instances, to produce at any time----discoverable and

responsive information and evidence, which is sanctionable under Rule 37.

   I.       Spoliation

        As the Northern District of California has noted, courts generally look for

three elements to determine if sanctionable spoliation has occurred: ( 1) a duty to

preserve the evidence at the time of destruction; (2) culpability for the destruction;

and (3) relevance of the destroyed evidence to a claim or defense "such that a

reasonable trier of fact could find that it would support that claim or defense."

Rockman Co. (USA) v. Nong Shim Co., 229 F. Supp. 3d 1109, 1122-23 (N.D. Cal.

2017) (quoting Apple Inc. v. Samsung Elecs. Co., 888 F. Supp. 2d 976, 989 (N.D.

Cal. 2012)).     Because Webster alleges not only spoliation but also violations

sanctionable under Rule 3 7, the Court will address the second and third elements in

its analysis of PMC's discovery-related conduct as a whole.      See infra p. 16-22.

        Webster relies on 29 C.F.R. § 1602.14, promulgated in part under the ADA,

to establish the existence of a duty at the time Webster's training documents were

shredded.      Section 1602.14 provides that "[i]n the case of involuntary termination

of an employee, the personnel records of the individual terminated shall be kept for

a period of one year from the date of termination."

        "The affirmative obligation imposed by [an earlier version of§ 1602.14] to
                                          -5-
preserve records was clearly designed to protect ... plaintiffs from an employer's

destruction of possibly damaging evidence."      EEOC v. Am. Nat'/ Bank, 652 F.2d

1176, 1195 (4th Cir. 1981 ).   As the Fourth Circuit has noted, considering a cause

of action brought under Title VII-under which § 1602.14 was also promulgated-

even where the regulation does not create an affirmative obligation to preserve

records,

      [e ]mployers have been on notice since the earliest days of Title VII' s
      enforcement of the critical importance of the maintenance of
      employment records going back at least to the effective date of the Title.
      In consequence, holding [an] employer to the normal litigation
      consequences of a failure to maintain relevant employment records
      imposes no higher standard than that dictated by sound business
      judgment in respect of the maintenance of all business records having
      potential relevance in any of the litigation patterns to which businesses
      stand constantly exposed.

Id. at 1195-96.

      PMC does not dispute the applicability of this regulation.    Instead, it argues

that any violation of any duty created by § 1602.14 does not necessarily translate to

sanctions.   PMC contends that the touchstone of the inquiry is foreseeability and

that litigation was not foreseeable at the time that the records were shredded.

However, accepting PMC's proposed analysis, the Court finds that PMC was not

justified in shredding Webster's file.

      Regardless of the precise legal framework, PMC had a duty to retain

Webster's employment documents.          Even in the absence of§ 1602.14, PMC
                                           -6-
would nonetheless be required to preserve and produce evidence.           "[T]here is no

question that the duty to preserve relevant evidence may arise even before

litigation is formally commenced."       Apple Inc., 888 F. Supp. 2d at 989. PMC

had a duty to preserve the evidence if this litigation was reasonable foreseeable.

See Rockman, 229 F. Supp. 3d at 1122.        "Although the Ninth Circuit has not

precisely defined when the duty to preserve is triggered, trial courts in this Circuit

generally agree that, ' [a] s soon as a potential claim is identified, a litigant is under

a duty to preserve evidence which it knows or reasonably should know is relevant

to the action."'   Apple Inc., 888 F. Supp. 2d at 990-91 ( quoting In re Napster, Inc.

Copyright Litig. , 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006)).

      Here, litigation was foreseeable at the time of Webster's discharge.           At the

hearing on the motion, PMC argued that the circumstances of Webster's

termination did not put PMC on notice of a possible lawsuit.        Setting aside the

issue of whether PMC was aware of Webster's medical diagnoses at the time of

discharge- a factual issue likely to be significant in the resolution of this case on

its merits-a sophisticated entity like PMC should always recognize the possibility

of a lawsuit when it terminates the employment of a professional.         Further,

Webster did not delay in putting PMC on notice of her claims; she sent a litigation-

hold letter to PMC only five days after her termination.       By that time, her training

documents had already been destroyed.        An employee should not shoulder the
                                           - 7-
blame for a corporate employers' unwillingness to maintain records for a

reasonable period of time after firing the employee.    PMC had a duty to preserve

Webster's employment documents, and it may fairly be held accountable for its

failure to do so.

   II.      PMC's Failure to Disclose and Respond to Discovery Requests

         Apart from the destruction of Webster's personnel documents, Webster

argues that PMC had a duty to supplement its initial disclosures and discovery

responses. Relevant here is PMC's conduct in: (1) failing to timely produce an

email referencing the shredding of Webster's personnel file; (2) failing to timely

produce the templates used to assess Webster's training performance; (3) failing to

produce other documents regarding Webster's job performance; (4) failing to

disclose witnesses known to PMC to have discoverable information; and (5) failing

to produce an unredacted copy of the relevant insurance policy.

         A. The Perry/McGhee Email

         The day after Webster was fired, Lynsey Perry, PMC's vice president of

operations, wrote an email to Justin McGhee, the regional manager overseeing

Webster's employment.       (Doc. 38-1.)    That email was produced the day before

discovery closed, and it is the only document that Webster has received discussing

the destruction of her personnel file.   McGhee had previously emailed Perry,

asking, "Does the team need to hold on to any of Rachel's orientation paperwork?
                                           - 8-
I wasn't sure if Jan needs any of it or if they can shred it."    In the email that was

ultimately produced, Perry replied, "It can be shredded."        (Id.)

      It is unclear when exactly this email should have been produced, but there

appears to be no dispute that it is responsive to Webster's discovery requests.      In

the absence of any argument regarding when the email should have been produced,

the Court cannot determine that PMC failed to fulfill its discovery obligations by

not producing the email until one day before the close of discovery, although this

conduct is problematic on its face.    Nevertheless, the Court will consider this

email in its analysis of PMC's culpability and the prejudice suffered by Webster.

See infra p. 16-22.

       B. Training Templates

      After discovery closed, PMC produced templates of the training documents

that were used to assess Webster's performance.       (Docs. 38-2, 38-3, 38-4.)    As

with the Perry/McGhee email discussed immediately above, Webster does not

seem to argue that the failure to timely produce is independently sanctionable.

Thus, the Court considers the untimely disclosure of the training documents in

fashioning an appropriate remedy for PMC's destruction and nondisclosure of

other evidence.

       C. Other Responsive Documents

      Webster contends that PMC still has not met its discovery obligations,
                                          - 9-
arguing that additional responsive documents remain within PMC's control.       To

demonstrate her point, Webster identifies two documents she has within her

possession that should have been produced by PMC but were not.       The Court is

concerned that PMC has not fulfilled its discovery obligations, but it cannot

determine that its failure to produce documents has caused prejudice and is

sanctionable in and of itself. Thus, the Court construes Webster's motion in part

as a motion to compel.     The Court will order PMC to do what PMC should have

done from the beginning- search for and produce all documents within its control

with any potential relevance to this case.

         First, Webster points to an email chain between Kimberly Bourg, Webster' s

supervisor, and Ahyoung Huff, an administrator at Cabinet Peaks, about the

possibility of providing dictation services for Webster.   (Doc. 38-16.)   Webster

ultimately received this document in response to a subpoena directed to Cabinet

Peaks.     She anticipates using the email to prove that PMC was on notice of and

failed to accommodate her disability.

         Second, Webster argues that PMC wrongfully failed to produce an email

from PMC's head trainer to Webster and her fellow incoming employees. (Doc.

38-5.)    This email suggests that trainees are expected to feel overwhelmed by the

information they receive in training, arguably refuting PMC's claim that it

terminated Webster because she expressed concern about her ability to retain the
                                        - 10-
information given in training.

        Webster has received these emails from other sources, and it does not appear

that she has been prejudiced by PMC's nonproduction of these particular

documents.       However, the Court is unsure whether PMC has met its discovery

obligations.     Notably, the lead trainer testified during her deposition that she was

never asked to preserve or search for emails and other documents relating to

Webster.      (Doc. 38-13 at 3.) Plainly, Webster is entitled to all responsive and

discoverable documents, and the Court is unconvinced that she has received them

to date.    Thus, as discussed below, PMC must search for and produce all

responsive documents in its possession or over which it may exercise control

within 30 days of this order, or it will be sanctioned.2

         D. Witnesses

        Webster argues that PMC failed to timely disclose the names and contact

information of employees with discoverable information about Webster's

2
  Although it is outside the scope of the parties' arguments on the motion for sanctions, in the
interest of avoiding further discovery motions, the Court notes that it has seen at least one
Request for Production to which these documents would be responsive. (Doc. 55-1 at 7- 8.)
Rather than producing any documents, it appears that PMC issued a laundry list of objections to
production, followed by a note that it "is not aware of responsive documents it is withholding
based on its objections, other than based on attorney client privilege/work product." (Id. at 8.)
However, the Court should not need to tell a litigant- particularly a well-represented business
entity such as PMC- that the onus of production falls on its shoulders. PMC has not attempted
to locate responsive documents, and it cannot reasonably argue that production is overly
burdensome given its complete failure to search for such documents. As a result of PMC's
failure to adhere to the rules of discovery, it has waived its right to raise applicable objections to
Webster's discovery requests.
                                                - 11 -
termination.    On the last day of discovery, PMC supplemented its initial

disclosures with the names of five employees previously undisclosed, with vague

descriptions of the information that they may possess.    PMC has never disclosed

the names of its Chief Financial Officer, Bobby Rouse, and Chief Executive

Officer, J.R. Greene, both of whom discussed Webster' s termination with Vice

President Perry.   PMC contends that it had no obligation to disclose these

witnesses earlier, or- in the case of Rouse and Greene-to disclose them at all.

       Even in the absence of a discovery request, litigants must provide, within 14

days of the preliminary pretrial conference, "the name . .. of each individual likely

to have discoverable information- along with the subjects of that information-

that the disclosing party may use to support its claims or defenses, unless the use

would be solely for impeachment."      Fed. R. Civ. P. 26(a)(l)(A)(i), (C).   If the

initial disclosures later prove to be incomplete, the litigant "must supplement or

correct its disclosure .. . in a timely manner" unless "the additional or corrective

information has ... otherwise been made known to the other parties during the

discovery process or in writing."   Fed. R. Civ. P. 26(e)(l)(A); but see 2000

Committee Advisory Note to Rule 26 ("Lawyers must be careful to recognize that

informal disclosure during the discovery process will rarely satisfy Rule

26(a)(1 ).").

       Rule 26(a)(l) extends only to evidence "that the party may use to support its
                                        - 12-
claims or defenses."        2000 Committee Advisory Note to Rule 26. 3 It "relieve[s]

parties of the duty to disclose the names of all persons with relevant and

discoverable information or all relevant documents, including harmful witnesses or

'smoking gun' documents that the party does not intend to use."                  Id.    Generally,

the fix for a litigant's failure to comply with Rule 26(a) is exclusion; where a party

fails to meet its obligations under Rule 26(a), "the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at a trial,

unless the failure was substantially justified or is harmless."             Fed. R. Civ. P.

37(c)(l).

        PMC has the better argument regarding the scope of 26(a)( 1) initial

disclosures.     It was not obligated to disclose every witness with discoverable

information pursuant to Rule 26(a)(l)(A)(i), and it is unclear whether PMC

determined it may use the witnesses prior to the date of its supplemental

disclosure.     Although the summaries of information known to each witness were

less than complete, this problem can and should be easily remedied.                    The Court

will order PMC to supplement its disclosures with a fuller description of the



3
  PMC filed a motion to supplement its response to the motion for sanctions, stating that it
"inadvertently did not cite to the 2000 Committee Advisory Notes," which provide that a witness
must be disclosed only if the disclosing party intends to use that witness. (Doc. 58.) The Court
denies that motion as moot; further, it does not see an initial failure to cite beneficial law as good
cause for amendment. However, because the Court is obligated to apply the correct legal
standard, it will consider the Advisory Noes.
                                                -13-
"subjects of ... information" known to the witnesses previously disclosed.     Fed.

R. Civ. P. 26(a)(l)(A)(i).

      The larger problem with PMC's supplemental disclosures is their lack of

timeliness.   By failing to supplement prior to the day before discovery closed,

PMC effectively barred Webster from developing the facts regarding these

potential witnesses. Further, given PMC's other discovery violations and its

general pattern of untimely responses, Webster struggled- and, in some instances,

was unable-to receive the information she needed from other sources.       PMC's

broader pattern of non-disclosure renders its failure to timely supplement its Rule

26 initial disclosure far more damaging than it likely would have otherwise been.

      Because the witnesses may ultimately aid Webster as much or more than

PMC and because their exclusion would not assist in finding a fair and accurate

resolution of this case on the merits, the Court finds that exclusion under Rule

37(c)(l) is not an appropriate remedy under the circumstances.    Rather, as

outlined below following the analysis of culpability and prejudice, the Court will

grant to Webster the opportunity to cure any prejudice caused by PMC's failure to

meet its discovery obligations in a timely manner.

       E. Insurance Policy

      Finally, Webster argues that PMC failed to produce its insurance policy.

Within 14 days of the preliminary pretrial conference, a litigant must produce "for
                                       - 14-
inspection and copying . .. , any insurance agreement under which an insurance

business may be liable to satisfy all or part of a possible judgment in the action or

to indemnify or reimburse for proceedings made to satisfy the judgment." Fed. R.

Civ. P. 26(a)(l)(A)(iv).   It is uncontroverted that-despite the clarity of Rule

26(a)(l)(A)(iv)-PMC failed to disclose the existence of its policy in a timely

fashion and to disclose the liability limits in any manner prior to the hearing on the

motion to suppress. See supra p. 11 n.2.         PMC unquestionably failed to fulfill

its discovery obligations as to this issue.   The Court finds that the award of fees

and costs to Webster appropriately remedies this failure.

   ID.    Remedy

      "Before imposing the 'harsh sanction' of dismissal, ... the district court

should consider the following factors: ' (1) the public's interest in expeditious

resolution of litigation; (2) the court's need to manage its dockets; (3) the risk of

prejudice to the party seeking sanctions; (4) the public policy favoring disposition

of cases on their merits; and (5) the availability of less drastic sanctions."'   Leon,

464 F.3d at 958 (quoting Anheuser-Busch, 69 F.3d at 348)).        Further, "a finding

of 'willfulness, fault, or bad faith' is required for dismissal to be proper."' Id.

(quoting Anheuser-Busch, 69 F .3d at 348). Because culpability is a threshold

consideration, the Court begins with addressing PMC's intent in destroying and

failing to produce evidence.
                                         - 15-
       A. Culpability

      The degree to which PMC acted in bad faith is relevant to determining the

appropriate remedy, whether sanctions are imposed under the Court's inherent

authority or under Rule 3 7. Leon, 464 F .3 d at 95 8. Here, the Court stops just

short of finding that PMC generally acted in bad faith.    Certainly, PMC is not

innocent; all litigants must produce discoverable information freely, and PMC is a

sophisticated business entity that can and likely does understand its discovery

obligations.   Thus, it is fair to hold PMC accountable for its discovery conduct,

but it would be a step too far, under the circumstances, to issue a sanction in the

form of a default judgment in favor of Webster.

      In regard to spoliation, which is the most serious issue raised in Webster's

motion, the Court finds that PMC did not destroy Webster's file with the level of

culpability necessary to warrant the "harsh sanction" of default judgment.

Anheuser-Busch, 69 F.3d at 348.      Given PMC's broad pattern of nondisclosure, it

appears that PMC has not discharged its basic discovery obligations with the

diligence and fairness expected by the Court and required by the Federal Rules of

Civil Procedure. That said, after examining the evidence and conducting a

hearing on the motion, the Court finds that Webster's file was shredded primarily

out of carelessness rather than bad faith.

      "A party's destruction of evidence qualifies as willful spoliation if the party
                                       - 16-
has 'some notice that the documents were potentially relevant to the litigation

before they were destroyed."'      Leon, 464 F .3d at 959 ( quoting United States v.

Kitsap Physicians Serv., 314 F.3d 995, 1001 (9th Cir. 2002)). As discussed

above, PMC should have anticipated litigation when it terminated Webster's

employment, and it had a legal duty to preserve her training documents.       See

supra p. 5- 8. But the Court does not find that PMC recognized that legal duty

and shredded the documents to avoid the consequences of those documents.

Litigation had not been commenced, and Webster was terminated mere weeks after

she started work, while she was still in training.   PMC acted unreasonably and

imprudently, but it did not act in bad faith.

      The Court finds, too, that PMC's general pattern of nonresponsiveness

throughout the discovery period primarily arose from its failure to give this case

the attention it deserved.    Because PMC ignored or underestimated the merits of

Webster's case, it failed to timely recognize and disclose witnesses and documents

relevant to this litigation. This does not render PMC' s conduct excusable, but it

does not rise to the level of bad faith.

      In one regard, however, the Court finds that PMC acted willfully and

dishonestly.   Webster' s First Request for Production was for "a complete copy of

all files maintained by PMC regarding [Webster] before, during, and after her

employment at PMC."          (Doc. 55-1 at 5.) PMC responded that it was "not aware
                                           -17-
of responsive documents it is withholding based on its objections, other than based

on attorney client privilege/work product."     (Doc. 55-1 at 6.)   As discussed at the

hearing on the motion, PMC was, in fact, aware that responsive documents had

existed and were being withheld because they had been destroyed. PMC was

willfully dishonest and appears to have been attempting to cover up its spoliation.

       PMC's behavior is not acceptable; indeed, in at least one regard, it arguably

constitutes bad faith.   However, as discussed below, the Court can fashion an

appropriate remedy short of the extreme sanction of default judgment.

       B. Prejudice

       Webster argues that she has been irreversibly prejudiced by PMC's conduct

throughout the discovery process such that a default judgment in her favor is the

only appropriate sanction.    The Court agrees that Webster has suffered prejudice,

but it disagrees that judgment in her favor is necessary.

      Regarding the destroyed training documents, PMC contends that Webster

has not suffered prejudice because PMC never claimed to have fired her because of

lack of competence or inability to successfully complete training.      (Doc. 46 at 5.)

Rather, PMC posits that Webster's termination was due to her failure to obtain the

requisite state license and a vague sense that "PMC's environment may not be the

best match for [Webster' s] skills and work style."   (Doc. 46 at 6.)    PMC's

position is overly simplistic, if not disingenuous.   Certainly, documents showing
                                           -18-
that Webster performed well at training would tend to disprove that PMC

terminated Webster for a legitimate reason.     Given that Webster is attempting to

show that she was fired because of a protected disability, her ability to do the tasks

assigned to her is powerful evidence in her favor.

      "[B]ecause 'the relevance of destroyed documents cannot be clearly

ascertained [when] the documents no longer exist,' a party 'can hardly assert any

presumption of irrelevance as to the destroyed documents."'      Leon, 464 F.3d at

959 (quoting Alexander v. Nat'/ Farmers Org., 687 F.2d 1173, 1205 (8th Cir.

1982) (alterations omitted)).   Webster did not know of either the training

documents or their destruction prior to taking depositions, and accordingly she did

not have the opportunity to explore the significance of the evidence to the case.

PMC cannot, particularly after engaging in an obstructionist pattern of discovery,

ask Webster to simply trust in its interpretation of evidence when Webster has not

been freely able to develop her own theories.    Webster has suffered prejudice,

both by the destruction of the evidence (which by all accounts favors her legal

theories) and by the nondisclosure of the evidence.    However, as discussed below,

it is not too late to remedy that prejudice and to reach a decision on the merits.

      Similarly, Webster has been prejudiced by PMC's refusal to search for and

share information throughout the discovery process.      This failure translated to an

inability to seek other discoverable information, both through discovery requests
                                         -19-
and depositions.    Simply put, Webster does not know as much as PMC knows

regarding her termination, and the imbalance of knowledge can only be attributed

to PMC.     Again, though, the Court finds that time and money are sufficient

remedies.

       C. Equitable and Policy Interests

       Prior to ordering the sanction of a default judgment, the Court is also

instructed to consider "the public's interest in expeditious resolution of litigation";

"the court's need to manage its dockets"; and "the public policy favoring

disposition of cases on their merits." Leon, 464 F.3d at 958. To avoid

redundancy, the Court does not analyze these factors-all of which counsel against

a default judgment-individually. Essentially, each consideration asks the Court

to balance efficiency against resolution on the merits.

      The Court previously granted Webster's motion to amend her complaint to

bring in an additional defendant.   Trial has been reset for October 2019, giving

the parties a substantial amount of time to conduct further discovery.     The Court

can give Webster the ability to correct the prejudice she has suffered without

further continuing trial and its associated deadlines.    Further, the Court is

unconvinced that Webster will not be able to receive all of the discovery- aside

from the destroyed training documents- to which she is entitled.       And the jury

will receive an adverse inference instruction directed to the spoliated documents.
                                        - 20-
With lesser remedies in place, the Court finds that a jury will be able to reach a fair

determination of this case on its merits.

      D. Availability of Lesser Sanctions

      The Court considers the appropriate sanction pursuant to both its inherent

authority and Rule 37.   There is no absolute limit to the sanctions available to the

court, but Rule 37 sets forth a non-exhaustive list of potential remedies, including:

excluding evidence, issuing an adverse inference instruction, instructing the jury of

a party's misconduct, preventing a party from presenting a particular claim or

defense, awarding partial dismissal, entering default judgment, and awarding

reasonable fees.   Fed. R. Civ. P. 37(b)(2)(A)(i)-(vi), (c)(l).

      Here, a resolution on the merits remains possible.     And, although

misconduct has occurred, the need to punish PMC is not so great that default

judgment is warranted.    The Court will order sanctions directed to placing

Webster in the position she would have been in if no evidence had been destroyed

and all discoverable evidence had been timely produced.

      Of course, because the Court and Webster have not seen the training

documents, it is unclear precisely what position Webster would be in had those

documents been preserved and produced.       Though imperfect, the Court finds that

the best remedy is to issue an adverse inference instruction to the jury, authorizing

the jury to infer that the destroyed documents showed that Webster's performance
                                         -21 -
had been satisfactory prior to her termination.    Webster also may use the

destruction of the documents as evidence suggesting her termination was

pretextual.   Further, Webster will be able to depose previously deposed witnesses

to address the limited issues raised by the destruction of the templates, with PMC

paying Webster's reasonable expenses.

       Additionally, the Court will order PMC to do what it should have done when

it first received Webster's discovery requests-search for and produce all

responsive documents.       PMC will have 30 days to complete this task.    PMC

bears the burden of finding all relevant documents, and, because PMC has failed to

properly engage in the discovery process, the Court is unconcerned about the time

pressure PMC will face and any expense PMC will incur in meeting its discovery

obligations. PMC must also, within 14 days of this Order, adequately supplement

its initial disclosures.   PMC's failure to comply with this Order will result in

further sanctions, which may include default judgment.

       Although the Court rejects Webster's proposed form of sanction, because

Webster was justified in seeking relief, the Court will further order PMC to pay

Webster's reasonable attorneys' fees and costs incurred in filing her motion for

sanctions.

       Accordingly, IT IS ORDERED that the motion (Doc. 37) is GRANTED in

part and DENIED in part.       The Court denies the specific relief requested but
                                          -22-
otherwise grants the motion.

      IT IS FURTHER ORDERED that:

      (1) The jury will be given an adverse inference instruction at trial;

      (2)Webster shall submit a statement of reasonable attorneys' fees and costs

         incurred in making her motion for sanctions (Doc. 37) within 7 days of

         this Order, and PMC will pay those expenses within 7 days of the

         submission of Webster's statement;

      (3)PMC shall pay the reasonable attorneys' fees and costs incurred by

         Webster in redeposing those witnesses with knowledge of either

         Webster's performance during training or knowledge of Webster's

         training file and its destruction, and Webster shall have 60 days to

         conduct those depositions;

      (4)PMC shall search for and produce, within thirty days of this Order, all

         documents in its possession or over which it may exercise control

         referring to Webster, whether related directly to Webster's training

         experience or not, except for those documents that are protected as

         privileged or attorney work product and which are specifically identified

         on a privilege log;

      (S)PMC shall supplement its initial disclosures with a full description of

         what each witness may testify to, and Webster shall have 60 days to
                                        -23-
  depose these witnesses, with Webster to bear her own attorneys' fees and

  costs; and

(6)PMC's Motion for Leave to Supplement Our Response to Plaintiffs

  Motion for Sanctions (Doc. 58) is DENIED as moot.

DATED this 30¾ ay ofMay, 2019.




                                                      '

                              Dana L. Christensen, Chief Judge
                              United States District Court




                              - 24-
